Order, Supreme Court, New York County (Burton S. Sherman, J.), entered December 20, 1990, which granted plaintiff’s motion for summary judgment in this action on a promissory note, and denied defendants’ cross-motion for further discovery pursuant to CPLR 3212 (f), is unanimously affirmed, with costs.
The IAS court properly granted plaintiff’s motion for summary judgment. Defendants do not deny that they executed the note sued upon and made a payment toward principal, nor that the note is in default and remains unpaid. The alleged defenses claimed to arise out of a partnership agreement executed by and between defendants, are unavailing as against plaintiff (Citibank v Furlong, 81 AD2d 803). Defendants fail to attribute any specific misrepresentation or . act of fraudulent inducement to plaintiff’s agent in connection with their execution of the note, and their claims of impairment of their right of recourse, to the extent preserved for our review, are without merit, as such rights were not made part of the loan transaction on which plaintiff brings suit. Under these circumstances, defendants’ request for disclosure pursuant to CPLR 3212 (f) was properly denied (supra). Concur—Milonas, J. P., Ellerin, Kupferman and Asch, JJ.